Citation Nr: 9900623	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  97-12 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for melanoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1965 to June 
1967.

A February 1982 RO rating decision denied service connection 
for residuals of exposure to agent orange.  The veteran was 
notified of this determination in March 1982 and he did not 
appeal.

In 1996, the veteran submitted an application to reopen the 
claim for residuals of exposure to agent orange.  A September 
1996 RO rating decision denied the claim and notified the 
veteran of this determination in the same month.  In October 
1996, the veteran specifically requested service connection 
for melanoma (claimed as myeloma) based on exposure to agent 
orange.  A December 1996 RO rating decision denied service 
connection for melanoma and the veteran appealed to the Board 
of Veterans Appeals (Board).  

Since the February 1982 RO rating decision denying service 
connection for residuals of exposure to agent orange, various 
laws and regulations have been enacted that provide for 
service connection for various conditions due to exposure to 
agent orange.  Under the circumstances, the Board will 
consider the veterans claim for service connection for 
melanoma on a de novo basis, as did the RO.

A June 1997 RO rating decision denied an increased 
(compensable) evaluation for residuals of a right foot 
injury.  The representative submitted a notice of 
disagreement with this determination in August 1997.  A 
statement of the case was sent to the veteran and the 
representative in September 1997, and the representative 
submitted a substantive appeal in September 1997.  A December 
1997 RO rating decision increased the evaluation for the 
residuals of a right foot injury from zero to 10 percent, and 
in the same month the representative withdrew the appeal with 
this matter.  Hence, the issue of entitlement to an increased 
evaluation for residuals of a right foot injury is not for 
appellate consideration.

The veteran requested a hearing with regard to the issue 
being considered in this Board decision.  His hearing was 
scheduled in May 1997 and the veteran testified to the effect 
that he wanted to submit a claim for an increased 
(compensable) evaluation for the residuals of a right foot 
injury.  He provided no testimony with regard to the issue of 
service connection for melanoma.



FINDING OF FACT

There is no competent evidence linking the veterans 
melanoma, first found in 1991 many years after service, to an 
incident of service, including exposure to agent orange.


CONCLUSION OF LAW

The claim for service connection for melanoma is denied as 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered in this case is whether 
the veteran has presented evidence of a well-grounded claim; 
that is, evidence which shows that his claim is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  If he has not presented such a claim, 
his appeal must, as a matter of law, be denied, and there is 
no duty on the VA to assist him further in the development of 
the claim.  Murphy at 81.  The United States Court of 
Veterans Appeals (Court) has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In a 
claim of service connection, this generally means that 
evidence must be presented which in some fashion links a 
current disability to a period of military service, or as 
secondary to a disability which has already been service-
connected.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  In order for a claim to be well-grounded, 
there must be competent evidence of current disability (a 
medical diagnosis) ...; of incurrence or aggravation of a 
disease or injury in service (lay or medical testimony), ...; 
and of a nexus between the inservice injury or disease and 
the current disability (medical evidence). Caluza v. Brown, 
7 Vet. App. 498 (1995).

Where a malignant tumor becomes manifest to a degree of 
10 percent within one year from date of termination of active 
service, it shall be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

Service connection may be granted for a disease based on 
exposure to agent orange when there is medical evidence 
linking it to such incident.  Combee v. Brown, F. 3d 1039 
(Fed. Cir. 1994).  If a veteran was exposed to an herbicide 
agent during active military, naval or air service, the 
following diseases shall be service-connected if the 
requirements of 38 U.S.C.A. § 1116 (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.307(a)(6) (1998) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption of 38 C.F.R. § 3.307(d) 
(1998) are also satisfied: Chloracne or other acneform 
disease consistent with chloracne; Hodgkins disease; Non-
Hodgkins lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma.  38 C.F.R. § 3.309(e) 
(1998).  The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval or air service.  38 U.S.C.A. §§ 1113, 
1116 (West 1991 & Supp. 1998); 38 C.F.R. § 3.307(a)(6)(ii).  

The veteran asserts that his melanoma (claimed as myeloma) is 
due to exposure to agent orange in service.  Service 
documents show that the veteran was awarded various medals, 
including the Vietnam Service Medal and the Vietnam Campaign 
Medal.  Correspondence received in 1996 also reveals that he 
was given a payment under the agent orange veteran program in 
that year.  The Board finds that the veteran had service in 
Vietnam and that he is presumed to have been exposed to agent 
orange under 38 C.F.R. § 3.307(a)(6).

The 1965-1967 service medal records do not show melanoma or 
myeloma.  The post-service medical records do not reveal the 
presence of myeloma and do not show melanoma until 1991.  The 
medical evidence does not link the veterans melanoma found 
in 1991 to an incident of service, including exposure to 
agent orange.

Since there is no competent evidence linking the veterans 
melanoma found in 1991 to an incident of service, the claim 
for service connection for this condition is not well 
grounded.  Caluza, 7 Vet. App. 498.  Nor may the nexus 
requirement for this condition be satisfied by regulatory 
presumption because it was found more than one year after the 
veterans separation from service and it is not a disease 
associated with exposure to certain herbicide agents listed 
in 38 C.F.R. § 3.309(e).

While the evidence shows that the veteran received payment 
from the Agent Orange Veteran Payment Program, this payment 
only identifies him as someone qualified for compensation 
under standards very different from those in VA law, and does 
not serve to link his melanoma to service.  See Brock v. 
Brown, 10 Vet. App. 155 (1997).  There is no medical evidence 
linking his melanoma to exposure to agent orange in service.  
The veteran asserts that this condition is due to exposure to 
agent orange in service, but this lay evidence is not 
sufficient to support a claim for service connection of a 
disability based on medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In this case, there is no competent (medical) evidence 
linking the veterans melanoma, first found many years after 
service, to an incident of service, including exposure to 
agent orange.  Hence, the claim for service connection for 
melanoma is not plausible, and it is denied as not well 
grounded.

The Board notes that the RO denied the claim for service 
connection for melanoma on the merits and finds no prejudice 
to the veteran in appellate denial of the claim as not well 
grounded.  Edenfield v. Brown, 8 Vet. App. 384 (1995).

The veteran is advised that he may reopen the claim for 
service connection for melanoma at any time by notifying the 
RO of such an intention and submitting supporting evidence.  
An example of supporting evidence is a medical report with an 
opinion linking the melanoma to an incident of service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

The claim for service connection for melanoma is denied as 
not well grounded.



		
	J. E. DAY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
